t c memo united_states tax_court mysteryboy incorporation petitioner v commissioner of internal revenue respondent docket no 21011-08x filed date eddie c risdal director for petitioner william i miller for respondent memorandum opinion chiechi judge respondent determined that mysteryboy incorporation is not exempt from federal_income_tax tax under sec_501 a because it is not an organization described in 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and continued sec_501 after having exhausted its administrative remedies petitioner challenged that determination by timely seeking a declaratory_judgment pursuant to sec_7428 the parties submitted this case under rule on the basis of the stipulated administrative record administrative record for purposes of this proceeding the facts and representations contained in the administrative record are accepted as true see rule b and are incorporated herein we must decide whether petitioner is exempt from tax under sec_501 because it is an organization described in sec_501 we hold that petitioner is not exempt from tax under sec_501 because it is not an organization described in sec_501 background at the time petitioner filed the petition its address was in iowa on date eddie c risdal mr risdal incorpo- rated petitioner under the iowa nonprofit corporation act chapter 504a of the code of iowa as then in effect at all relevant times mr risdal was and will continue to be the sole director the sole officer the sole employee and the executive director of petitioner continued procedure petitioner’s articles of incorporation state in pertinent part the purpose or purposes for which the corporation is organized is are charitable working for law change to protect the rights of sexual active consenting kids and adults and to amend child sexual photography law to provide counseling to sexual active kids adults and scientific studys educational artistic petitioner’s bylaws provide in pertinent part no later then year a membership drive will be executed all members will pay a set dollar amount perpetually or and if prefered pay a life time member- ship fee of a set reasonable amount a members will be invited too a perpetuall meeting on future business plannings and will have a voting power on present new program ideas to benefit society at large plues a free cook-out dinner with drinks will be provided for all members director from the incor- poration b members will receive twice or more perpetually the incorporations news letter that informs members of what the incorporations been doing sense the last new let- ters also members will be incouraged to write their points of views or other educational articles in the said newsletter also said news letter and other educa- tional materials will be made available too the general_public and politicions pro bono or at minimun costs c no member will have the voting power to remove the executive director unless said director is found guilty in a court of law of a felony of mis-using the incorporations funds for his her own personal gain d in the event of death of the executive director all members shall be notified within days and members shall hold a special voting to elect a new executive director who will continually too honorally 2all quotations herein from various documents that mr risdal prepared on behalf of petitioner and that are part of the administrative record are reproduced literally carry-out the goals of the incorporation perpetually ever after and in event of this said director for the same rules will apply in voting-in a new director e the executive director is to have over ten years of scientific study research into human sexuality psychosexuality criminology mystics no college degrees are required but natural experiences are re- quired said director shall be open minded to every form of human sexuall identies preferences and shall not discriminate to any adult or child and said direc- tor members included shall assist any non member or even member who may be in need of counseling or in need of any other form of assistence as a last resort to safe guard their life said members shall report them to the incoporations office immeditally so that the incorporation can consider assisting them in any way posible within the incorporations goal carrying-out programs f menbers shall not promoot but will not deny the fact of past present human history that humankind from youth on-through adulthood has in majority been sexual active whether be in promisious deventcy or experimentation sexual acts and menbers will promoot safe sex education and say no to illegal drugs uses until the event that they become legalized menbers will promoot feed the hungary sueicide prevention and any amended programs as the incorporation finds such a public need to add such programs that will benefit society at large no menber shall promoot any kind or form of laws or advocacy person or organization whos goals promoot of influence hateraid or and violence g members shall support the incorporation at all times in its advocacy and goal carring-out and menbers shall always retain their right to disagree or bring new educational ideas programs into exsistence and in no way be punished for theirown personal ideas views i the executive director shall act as officer treasurer until at such a time a need araises too appoint officers a treasure or at a time when the incorporations funds on hand exceed five million dallors l the executive director officers directors treasure and all members shall at all times promoot educational nudist camps organizations family or single nudists and that in acts of harmless consensual sex that abstance is the safest way but that sexual experimentation is a natural act and safe-sex is a must members will also promoot the artistic use of human nudity young and old plues promoot all other of the incorporations programs memsioned so far in these by-laws at hand m the incorporation shall have a press to publish its educational and scientific artistic and political materials plues related items to do with a press business and this shall be established soon as funds present themselves and until that time the incorpora- tion will use other means to publish its materials n the executive director will also be responsible in executing scientific studies research for use in carring-out the incorporations goals and as need be the executive director can employ assistances in carring- out thoes goals around date petitioner submitted to respondent form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code form which mr risdal signed as petitioner’s executive director in an attach- ment to form_1023 petitioner described its activities in perti- nent part as follows to executive scientific study and research into the pros and cons of decriminalizing natural consensual sexual behaviors between adults and underagers and decriminalizing what is defined as child pornography such research and studies will consist from secondary anaalysis a research method in which a researcher uses data collected by others also research and study will be recorded from oral visitation and observation of consenting participants also such studies and research will include trips of travel world-wide and will be executed by myself or by paid part-time employees or by volunteers such study and research will also look into the relationship of forced abstinence and why it produces hateraid and violense in a majority of cases such findings or conclusive facts will be converted into an educational material form and will be distrib- uted to the general_public and legislatures for tconsideration for use in law reforming repeals de- criminalization or for use in making new law bills secondary programs will promoot safe sex promoot friendship peace and love undiscriminally world-wide another program will advocate suicide preventions another program will use any surplues funds to provide food in life or death situations to the hungary world- wide another program provides mentoring to any aged person whom either asks for mentoring or whom i feel is consenting to my mentoring and may better their need from it another program will advocate anti-illegal drugs overall mysteryboy incorporations research and studies will show and tell the facts of how human-kind have naturally experimented in sexual behaviors with one-another and-with-other creatures or and material objects sense the beginning of time mysteeryboy incor- poration mbi will in the futurer host a show and tell room of artifacts displaying nudity sexual behaviors etc in statue or and in historic replicas staue and painting forms and in posible preserved cadaverous nude poses with educational material attach- ments evidence of today factually shows a sharp increase in adult and underagers hateraided and violense as result of bills being made into law or by the strenghentened old sexual behavior and pornograpphy laws reforms that fruited from the policical haste from the 1980tys ronald reagan administration’s appointed meese commission as a ouick-fix to remedy a small percentage of unconsenting human sexual behaviors that fruited a few victoms while those well intended laws remedied a small percentage of those sex abuse cases those laws went-on to perpetually to victomize the general_public at the larger percentage and today yet no one to my knowledge realizes the harms these precieved to be ex post facto laws have done and con- tinue to do to society at large and its justice system that is nagativally effecting the united_states reputa- tion and creditability country-wide as a clairvoyant i have the god and mother_natures gift of the future insight to a serious problem that could eventually harm the united_states beyond repair if left unintended in form_1023 mr risdal described his qualifications to be petitioner’s executive director as follows oualifications life-long bisexual identy creditable on former seasonal employment jobs i held management positions from till date i owned oper- ated myown profitable salage yard business with some ten part_time employees college diplomaed in graphic arts and theology and ordained minister i am presentally continuing my college rducation as a full time student working to a degree in psychology and social science i already oualified as a natural scientist by my unioue life-long study and research as an outgoing active bisexual who has been there done that with all the differing sexual identified sexed humans formarally a boy scout and little leage baseball player life-long iowa u s a citizen mentored adults and juvenile delinkouents for some 40ty years on-going today legally operated and founded mbi a disadvantaged organization because of lack of funds and because i was imprisoned from date through as a first time felone on two counts of sex abuse its district_court documented on trial transcripts where the alleged two teenaged male victoms testified under oath they were not victoms and eddie risdal did not harm them on the alleged two sexual behavior acts they consented to and they stated the hate-monger some pound deputy sheriff coercored them into perjury against e risdal by putting his gun to their heads with death threats the prosecutor aggreed with the victoms testimoinie but denyed any wrong doing by the deputy sheriff offi- cials fabricated those two criminal charges in retalia- tion for e risdals’ former criminal whistle-blowings against that local sheriff his deputies and prosecu- tor also e risdal had a pending civil suit filed in the u s district_court that was nearing its docketed jury trial date in date and because all law enforcers preknew that sex offender crimes regardless of innocense or guilt is the easyest crime to obtain a conviction on is why the civil suit defendants retali- ated with the sex charges unstood of fabricating a different type of crime petitioner responded in the affirmative to the following question 8a in part v of form do you or will you have any leases contracts loans or other agreements with your officers directors as a result of petitioner’s answer to that question petitioner was required to provide additional informa- tion in form_1023 including a description of any written or oral arrangements that petitioner had made or intended to make and the identity of the persons with whom petitioner had made or intended to make any such arrangements in this regard petitioner stated any oral or written arrangements that i may make will be documented in mbi’s log book that is open to public inspection during mbi’s business hours i have logged past written oral arrangements in mbi’s logbook there exsists only one such oral written arrange- ment and it concerns soft and hard back books i pur- chased for mbis’ research study purposes that become the property of mbi’s library and in that aggreement mbi will compensate me for the exact value i paid out of myown pocket for those books in the event mbi re- ceives a donation or grant to purchase books for its library and if mbi never receives such funds those books will forever remain the property of mbi’s li- brary petitioner indicated in response to question 1a in part vi of form_1023 that in carrying out its exempt purposes it provided or intended to provide goods services or funds to individuals however petitioner did not as required by form_1023 describe each program that provides or will provide goods services or funds to individuals question 2a in part viii of form_1023 asked petitioner do you attempt to influence legislation if ‘yes ’ explain how you attempt to influence legislation although petitioner responded in the affirmative to that question it did not explain how it attempted or intended to attempt to influence legislation petitioner indicated in form_1023 that it intended to undertake fundraising but that it did not intend to do so until after mbi is legally reconized from irs as a tax exempt charita- ble organization petitioner responded in the affirmative to the following question in part viii of form do you or will you publish own or have rights in music literature tapes artworks choreography scientific discoveries or other intel- lectual property in explaining that answer petitioner stated mbi in the near future plans to purchase a few artistic historic statue arts from a licensed dealer for display in mbi’s show room mbi will publish its own educa- tional books and artworks that will be copy righted mbi will purchase other artworks that other people hold the copyrights to and mbi will include them in its show and tell room no admission fee will be charged for access to mbis’ show room and mbis’ copyrighted books will be given away free as a fund raising tool to carryout mbis’ programs e c risdal is a practicing free-lance writter and artist 3petitioner indicated in response to question 2b in part viii of form_1023 that it did not intend to make an election under sec_501 to have its legislative activities measured by expenditures by filing form_5768 election revocation of election by an eligible sec_501 organization to make expenditures to influence legislation petitioner responded in the affirmative to the following question 12a in part viii of form do you or will you operate in a foreign_country or countries in explaining that answer petitioner stated at this date no country is knowen as to where mbi may operate or if mbi will ever be financially able to operate in any foreign_country to help in feeding the hungary or to execute scientific study and research into its citizens sexual behaviors and governing laws pros and cons and to promoot friendship love and peace in describing how petitioner would operate in a foreign_country petitioner stated such collected information will be used in mbis’ educa- tional advocacy and advocacy promooting friendship love and peace will benefit all of the worlds human popula- tion from detering warfare and by supplying foods and water to starving people is highly charitable petitioner attached to form_1023 a copy of an agreement between petitioner and mr risdal that agreement provided contract aggreement mysteryboy incorporation mbi hereby aggrees to pay its director eddie c risdal the exact amount it personally cost ec risdal to purchase library books for mbis’ library and re- search and studies needs and ec risdal agrees to locate and purchase such books with his own personal money postage or other shipping costs will be amended to the books expense cost and mbi will reinburse only when it has the fundings to do so and if mbi never receives such funding e c risdal aggrees to let mbi’s library to keep such books perpetual aggreement in other attachments to form_1023 petitioner stated that mysteryboy incorporation is inspired from god mother-nature and government in its humanitarian works and that mysteryboy incorporation is pro-family values by letter to petitioner dated date respondent acknowledged receipt of petitioner’s form_1023 by letter to petitioner dated date respon- dent’s date letter respondent stated in pertinent part before we can determine whether your organization is exempt from federal_income_tax we must have enough information to show that you have met all legal re- quirements you did not include the information needed to make that determination on your form_1023 applica- tion for recognition of exemption under sec_501 of the internal_revenue_code to help us determine whether your organization is exempt from federal_income_tax please send us the requested information by the above date we can then complete our review of your application in an attachment to respondent’s date letter respondent stated in pertinent part additional information requested the purpose of this request is to present the facts concerning your organization’s application and set forth the position of the internal_revenue_service with respect to the application in addition this request allows your organization the opportunity to present additional facts concerning your organization and to submit court cases and revenue rulings in support of your organization’s position application of law the organization mysteryboy incorporation was formed for the purpose of working for law change in addi- tion the organization’s primary activity is to re- search the pros and cons of decriminalizing sex between adults and minors and decriminalizing child pornog- raphy the research is to be converted into educa- tional materials to be distributed to the general_public and legislatures for consideration for use in law reforming repeals decriminalization or use in making new law bills the facts of this case show that mysteryboy incorpora- tion was organized and operating primarily for influ- encing a change in the laws concerning sexual exploita- tion of children conclusion an organization organized and operating to influence legislation does not meet either the organizational or operational_test for exemption under sec_501 in addition the reforming repealing and decriminaliz- ing laws meant to protect children from sexual child abuse and sexual predators is contrary to public policy and would encourage illegal activity therefore your organization would not be exempt under either sec_501 or if your organization is of the opinion that it quali- fies for exemption from federal_income_tax under sec_501 of the code please submit a written_statement from a member of your organization’s govern- ing body explaining your organization’s position please be sure to include revenue rulings and court cases in support of your organization’s position also attached to respondent’s date letter was a copy of an opinion of the court_of_appeals of the state of iowa affirming mr risdal’s civil commitment as a sexually violent predator under iowa code ann ch 229a west that opinion stated in pertinent part eddie c risdal was imprisoned for second and third-degree sexual abuse involving adolescents shortly before he was slated to discharge these sen- tences the state petitioned to have him adjudicated a sexually violent predator subject_to civil commitment see iowa code chapter 229a a jury determined that risdal was a sexually violent predator on appeal risdal challenges the sufficiency of the evidence supporting the jury’s finding as well as certain evidentiary rulings and a related jury instruc- tion we affirm i sufficiency of the evidence-directed verdict a sexually violent predator is defined as a person who has been convicted of or charged with a sexually violent offense and who suffers from a mental abnormality which makes the person likely to engage in predatory acts constituting sexually violent offenses if not confined in a secure facility iowa code 229a mental abnormality is de- fined as a congenital or acquired condition affecting the emotional or volitional capacity of a person and predisposing that person to commit sexually violent offenses to a degree which would constitute a menace to the health and safety of others id at 229a at the close of the state’s evidence risdal moved for a directed verdict contending that the state failed to prove he suffered from a mental abnormality the district_court overruled risdal’s motion risdal takes issue with this ruling he maintains there was insufficient evidence to establish that he was at- tracted to adolescent boys solely because of their chronological ages or that his attraction was patho- logical disordered or abnormal our review of challenges to the sufficiency of the evidence is for errors of law with fact findings binding us if supported by substantial evidence see in re detention of swanson n w 2d iowa the state proffered an expert witness dr dennis doren who opined that risdal had two mental abnormali- ties - paraphilia not otherwise specified nos in the form of hebephilia and personality disorder nos with antisocial and narcissistic features both of which caused risdal to more_likely_than_not commit sexually violent offenses dr doren stated the first abnormality paraphilia is a disorder of sexual arousal other than by a consenting adult and hebephilia is a form of paraphilia that involves sexual attraction to adoles- cents dr doren diagnosed risdal with this disorder based on his convictions and charges for sexual abuse with adolescents risdal’s admission that he had sexual contact with at least one adolescent and risdal’s formation of a corporation known as mystery boy inc with a stated purpose of advocating for reform and repeal of sex abuse laws dr doren opined that hebephilia affected risdal’s volitional process by limiting the degree to which he saw the potential consequences of his actions and by impairing his ability to maintain relationships he testified that risdal’s condition affected him so significantly that he had serious difficulty in con- trolling his sexual behavior with adolescents dr doren’s second diagnosis of personality disor- der with antisocial and narcissistic features was based on risdal’s history of arrests disciplinary reports in prison fighting in prison reckless driving and a belief that his sexual behavior was not a problem narcissistic features were reflected in risdal’s belief that people viewed him as mother teresa his belief that ninety percent of story county residents liked him which made the county sheriff jealous his belief that people turned to him to fight corruption and risdal’s description of himself as a professional sexologist with years of sexual study the state also elicited testimony directly from risdal on the mental abnormality element risdal admitted to sexual contact with a fifteen-year-old boy he also admitted to what he characterized as consensual activities with other boys as young as eleven years old he conceded some of these activities may have involved incidental contact of a sexual nature risdal additionally provided a detailed exposition of his views on sex abuse and sex abuse laws the following exchange is illustrative q can i glean from what you said that you don’t believe that sex between adults and children is harmful to children a not in all cases it ain’t and that’s been factually verified by psy- chologists psychiatrists and several profession- als q in fact you believe that sex between children and adults could actually be helpful to them don’t you a yes i do statistics show that it’s hard for me to seat up - to sum up backing my mystery boy incorporation and what it’s discovered in its - i classify myself as a unique expert in scientific natural scientific study in human sexuality and i follow the famous sex ther- apist simon foyd sic and there’s another one there q but sir let’s focus on that you actu- ally have done writings i have got one of them here where you think that if sex between adults and children were allowed that there would be - that you wouldn’t have serial killers isn’t that right a yes that’s right q so you are saying that we wouldn’t have serial murderers or parents who murder their chil- dren if we just allowed sex between kids and adults is that right a yes q reading from one of risdal’s writings the point i think you are making and also that this thing is making is where it says here at the bottom starting right here thousands of kids would die yearly from either murder suicide physical abuse neglect hunger if not for the concerned and caring pedophile is that your belief system sir a it is my belief and that’s factually backed up by histography sic of government records this evidence was sufficient to establish that risdal had a mental abnormality state v millsap n w 2d iowa we reach this conclusion notwithstanding the testimony of defense expert dr luis rosell dr rosell concurred in dr doren’s opinion that risdal suffered from a mental abnormality but disagreed with the diagnosis of hebephilia he also stated he did not believe that risdal’s abnormality predisposed him to commit future acts of sexual violence if he’s not confined in a secure facility on this score dr rosell’s opinion was less than unequivocal he opined i think the issue of his mental disorder needs to be cleared up before we can really make an accurate deter- mination the jury was free to afford less weight to this opinion than to dr doren’s testimony state v shultz n w 2d iowa the trier of fact is not obliged to accept opinion evidence even from experts as conclusive it may be accepted in whole in part or not at all fn refs omitted in a letter to respondent dated date peti- tioner’s date letter petitioner responded to respondent’s date letter that letter stated in pertinent part in conspiracy iowa s attorney_general has falsely inprisoned me as a first time felone for over 22-years ongoing today for personal financial gain motives and the two counts of sex abuse charges were fabricated for the purpose of of deceiting the general_public and the appeals courts that iowa s attorney_general who is in conspiracy with a former deceased small county sheriff former county prosecutor who s former assistant is now that counties head prosecutor another fact is the attorney_general prosecutor formarally cited the mbi during my prior probable cause hearing court trial and also during my later civil jury trial so the fact is i had no choice but to give my and defense for mbi during those trials another fact is mbi was not founded for myown personal_use gain the fact my sexual con- viction case is one case out of millions of other adults and juveniles sexual abuse criminal and civil cases that have occured over the last 30ty some years accross the united_states plues mbi educational goal is aimed at every human being in the world and it is not aimed solely at those who are or have been accused of convicted at sexual crimes the original arrest and prosecution criminal transcripts factuall states i was prosecuted on two counts of sex abuse count one had one male teenaged male juvenile delinquent victom with one alleged sexual behavior act count two had one male juvenile delinquent victom and one alleged sexual behavior act at trial no one could give an alibi defense of the time date exact location the two sex acts occured no one could factuall the kind of sex acts that were alleged under oath the victoms testified to the jury they were not victoms no harm was done them and days prior e c risdal s arrest the sheriff had individually se- cluded each of the to become victoms in his official car put a gun to their heads coercored them to say they had sex with e c risdal the county prosecutor and even the presiding judicial told the jury they aggreed with the two victoms testimony up to the extent of the sheriff coerc-oring both victoms prir trial also to clearify i do not have any past felony record other then those two felonies that resulted from a same incident of which i was convicted of in by a tinted jury also fact both those former two criminal charges i was later convicted on were consolagated at the one jury trial and at the later sentencing trial i was sentenced consectutively also fact as a natural scientist who has discovered scientific and other evidense facts that prove beyond doubt that there is a mandatory need to preserve human sexual experimentations of human kind regardless of age indifferences and that some governmental made sexual laws that prohibit such natural acts of consensual sexual behaviors are on a destructive course that is fastly destroying societies best interests at large and such as bearing fruit of hate and violense putting human being against another human being should mbi repress this inportant information from his fellow human beings or is mbi either by self-consciense or by the laws mbi if organized under be mandated to give such educational information to the general_public at large i don t know about you but my conscience will not allow me to be silenced just because we are living in a time in generation when its political popular to not rock the sexual prohibitation boat in reference to the paged court of iowas ap- peals attached to respondent’s date letter i can see no reason to give much credibility to it nor to give much feedback the fact i discontin- ued my attorney cliant relationship with that corrupted public defender at the date of my civil conviction jury trial therefore i had no participation in that at- tached civil appeal nor did i aggree to the grounds that public defender raised for he repressed the grounds for relief that he knew i wanted filed because my grounds had they been raised on that first appeal would of got my conviction judgement vacated mbi factually is a educational_organization and its in the prevention of cruelty to children and adults mbi s educational advocacy is directed to society at large there is no direct influence to legis- lation the fact mbi is mandated by law to make its financial log books open to the general_public mbi is licensed to be an educational advocay there is no way humanally posible to stop a legislature from reading mbi s educational materials if she or he decides to take it on themselfs to read or view it infact it would violate a legislatures constitutional amendment garntes if mbi attempted to prohibit a legislature from reading or viewing mbi s educational materials that would be like saying legislatures are prohibited from reading the daily newspapers or from seeking-out scientific facts from scientists experts that should be used in the consideration of making unresearched bills into laws as director it has never been in my planning to receive a wage or use mbi s earnings to the benefit of any private_shareholder_or_individual mbi has never will never be in the propaganda business any educational statements from mbi can be defended with either scientific facts or from secondary facts from governmental public files or other experts files etc mbi is an educational_organization mbi s educa- tional statements fruit from past present scientific study research mbi either does itself of in another percentage such comes from secondary scientific study research executed from other professionables there- fore mbi is an educational scientific_organization that does satisfy the purposes of such organization under this law cited above on this page at hand mbi was organized and is operating primarily not for influencing a change in the laws concerning sexual exploitation of children mbi was and is organized to execute natural scientific study research on the pros and cons of human sexual behaviors and to convert the conclusive findings into educational materials and advocacy and to make such available to the general_public at large worldwide mbi does not promoot sexual behaviors nor does it promoot or engage in any illegal acts mbi has always promooted abstinence but now it may discontinue that program because it to can be said to influence a change in the laws and so where will the irs censoring stop if the irs equally enforced its law on influencing a change in law on the undisadvantage and the advantaged organizations equally there would be no organizations that would qualify for irs exemptions an internal_revenue_service irs facsimile coversheet dated date and addressed to mr risdal stated in pertinent part thank you for your response petitioner’s date letter to our letter dated date your position on the tax law will be included in the proposed denial letter to be prepared in reference to your form_1023 application i attempted to call and explain your appeal rights however the contact phone number was picking up a fax signal on your end there- fore this fax is being sent to explain that a proposed denial of exemption will be prepared and you will have the opportunity to address the facts law and applica- tion of tax law in response to the letter you also have the right to appeal the proposed denial and meet with an appeals officer further information will be sent to you in regards to the appeal process in a letter to petitioner dated date respondent’s date letter respondent notified petitioner that based on the information provided respondent had concluded that petitioner did not qualify for exemption under sec_501 as an organization described in sec_501 respondent’s date letter informed petitioner that it had the right to file a protest if it believed that the determination in that letter was incorrect and that any such protest had to be submit- ted within days from the date of respondent’s date letter in support of its determination that petitioner does not qualify for exemption under sec_501 as an organization described in sec_501 respondent stated in pertinent part in respondent’s date letter sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes including the prevention of cruelty to children a was not formed for any charitable or educational purpose but was formed to sexually exploit children by promoting the repeal of child pornography and exploitation laws a was formed for the purpose of working for law change in addition the organization’s primary activity is to research the pros and cons of decrimi- nalizing sex between adults and minors and decriminal- izing child pornography the research is to be con- 4the reference in respondent’s date letter to a was to petitioner verted into educational materials to be distributed to the general_public and legislatures for consideration for use in law reforming repeals decriminalization or use in making new law bills the application form_1023 articulates the organiza- tion’s primary activity and purpose is to decriminalize or change laws that prohibit the sexual exploitation of a minor in addition the policy working for law change concerning the rights of sexual active consent- ing kids and adults is stated in the purpose clause of the organizing documents therefore the purpose for which the organization is formed is contrary to public policy to protect the sexual exploitation of children the purpose clause in a’s organizing document does not meet the organizational_test sec_501 states that exempt purposes include the prevention of cruelty to children and that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual and no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation the bylaws provide d a lifetime position as executive director to ensure the furtherance of the organiza- tion’s purpose and goals court documents report the founder’s views are in favor of sex between children and adults and that the formation of d’s corporation a is to work towards reform and repeal of sex abuse laws the court documents and decision to affirm the classi- fication that d is a violent sexual predator supports the fact that d formed a to change laws that adversely affect the founder of a therefore the formation of a corporation to work towards reforming laws to legalize sexual abuse of minors is for the private benefit of the founder and not in furtherance of a charitable purpose us code title prohibits the sexual exploita- tion of a minor the purpose and activities of the organization involve the purposeful sexual exploita- tions of minors 5the reference in respondent’s date letter to d was to mr risdal like the organization in revrul_75_384 that did not qualify for c or c exemption this organization encourages individuals to violate the law the applicant’s position that a is educational and not organized and operating for influencing a change in the laws does not agree with the stated purposes for which the organization was formed the purpose clause in the articles of incorporation says that the corporation was organized to work for law change to protect the rights of sexual active consenting kids and adults and to amend child sexual photography law the application states that the activities include the study and research into the pros and cons of decrimi- nalizing what is defined as child pornography to decriminalize child pornography the organization’s activities would require working for law change as stated in a’s organizing documents the founder is the sole officer and the executive director provisions in the bylaws say that the execu- tive director is responsible in carrying out the corpo- ration’s goals and the executive director position is for the life time of that individual the b court_of_appeals records referred to in the additional information requests show that the founder formed a with a stated purpose of advocating for reform and repeal of sex abuse laws in the documented state- ments the founder stated that statistics discovered by a shows that sex between children and adults is benefi- cial to society the court affirmed d’s classification as a sexually violent predator the public court records provide further evidence that d’s purpose for forming a is to work for law changes that support d’s criminal defense the founder’s position that the b attorney_general and the department of corrections are 6the reference in respondent’s date letter to b was to the state of iowa in conspiracy to destroy a are only accusations and are not found to be factual statements in the courts the organization’s primary activity and purpose is to decriminalize or change laws that prohibit the sexual exploitation of minors the founder sole officer and executive director of the organization d has been affirmed by the u s court system as a violent sexual predator sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes including the prevention of cruelty to children a was not formed for any charitable or educational purpose but was formed to sexually exploit children by promoting the repeal of child pornography and exploitation laws us code title prohibits the sexual exploita- tion of a minor the purpose and activities of the organization involve the purposeful sexual exploita- tions of minors accordingly a does not qualify for exemption under sec_501 of the code petitioner submitted a protest petitioner’s protest to respondent’s date letter which the irs received on date in petitioner’s protest petitioner stated in pertinent part mysteryboy incorporation whereas mysteryboy incorpora- tion mbi is a scientific_organization who’s aim is to promoot preserve sexual liberties while promooting friendship peace love worldwide the irs government are not qualified scientific experts in the study research of human sexual behaviors the suspected relationship that forced abstinence policed sexual behaviors fruit hatered violence of which is harming the traditional families at a large percentage mbis program is not a personal program that only caters to eddie c risdal for its fact mbis program caters to every human beings best interest in the world and mbi carrys out its educational scientific programs in a lawful manner whereas no one is harmed and in its long goal program it will benefit every person fact regardless of one’s age all human beings are amanalistic sexual creatures and no expert can ethically advocate otherwise a majority of citizens have oppinions on whats considered moralistic what is legal by law govern- ment law god’s law but in majority those citizens oppinions have no scientific merit in most cases those mystic oppineons cause great harm undue suffer- ings to the general_public at large when it involves the pros cons of human sexual behaviors in some cases the general_public at large need to be rescued from their own ignorance and this is mbi’s goal while mbi cited more than one program to irs mbis number one program is educational advocacy based from mbis others scientific studies researches so if irs code mandates only one program mbi will simply annul its other programs the fact mbis secondary programs were not party in its original iowa certifi- cate applying so now irs can document mbi as an educational scientific advocacy organization in a letter to petitioner dated date respondent acknowledged receipt of petitioner’s protest and informed peti- tioner that respondent’s appeals_office responsible for peti- tioner’s protest would contact petitioner to arrange a mutually agreeable time and place for a conference regarding that matter by letter to petitioner dated date respondent’s appeals_office in baltimore maryland baltimore appeals_office indicated that it had received petitioner’s protest in a letter to petitioner dated date baltimore appeals_office date letter the baltimore appeals_office informed petitioner that it had unsuccessfully attempted to contact petitioner at the telephone number for mr risdal that had been provided to respondent that letter further informed petitioner that the conference that it had requested in petitioner’s protest was scheduled for a m on date the baltimore appeals_office date letter further stated in perti- nent part please let me know within days from the date of this letter whether this is convenient if it is not i will be glad to arrange another time please be advised that if you do not call me for the conference as scheduled above or contact me prior to the scheduled conference to schedule another conference date i will close your case based on the information contained in the administrative case file this letter will also be made part of the administrative case file our meeting will be informal and you may present facts arguments and legal authority to support your posi- tion if you plan to present or discuss new material please send me copies at least five days before our meeting on date respondent sent a final adverse determi- nation to petitioner that determination_letter stated in pertinent part this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the internal_revenue_code effective date our adverse determination was made for the follow- ing reason s based on the facts and information submitted you are not operated exclusively for exempt pur- poses as is required under sec_501 based on the facts and information submitted your purposes are contrary to a fundamental public policy if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the 91st ninety-first day after the date this determination was mailed to you discussion before determining whether petitioner is exempt from tax as an organization described in sec_501 we shall set forth the legal principles that control that determination sec_501 exempts from tax organizations described in inter alia sec_501 as pertinent here organizations described in sec_501 include corporations organized and operated exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children no part of the net_earnings of which inures to the benefit of any private share- holder or individual no substantial part of the activ- ities of which is carrying on propaganda or otherwise attempting to influence legislation except as other- wise provided in subsection h an organization is organized exclusively for one or more purposes specified in sec_501 only if its articles of organization articles limit the purpose of such organiza- tion to one or more purposes specified in that section and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more of those pur- poses sec_1_501_c_3_-1 income_tax regs an organization is not organized exclusively for one or more purposes specified in sec_501 if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities that are not in furtherance of one or more of those purposes even though the organization is by the terms of its articles created for a purpose that is no broader than the purposes specified in sec_501 sec_1_501_c_3_-1 income_tax regs an organization will not meet the organizational_test as a result of statements or other evidence that the members thereof intend to operate only in furtherance of one or more of the purposes specified in sec_501 sec_1_501_c_3_-1 income_tax regs an organization is not organized exclusively for one or more of the purposes specified in sec_501 if its articles expressly empower it to devote more than an insubstantial part of its activities in attempting to influence legislation by propa- ganda or otherwise or to have objectives and to engage in activi- ties that characterize it as an action_organization as defined in sec_1_501_c_3_-1 income_tax regs sec_1 c - b i iii income_tax regs an organization will be treated as operated exclusively for one or more purposes specified in sec_501 only if it engages primarily in activities that accomplish one or more of those purposes an organization will not be regarded as operated exclusively for one or more purposes specified in sec_501 if more than an insubstantial part of its activities is not in furtherance of one or more of those purposes sec_1_501_c_3_-1 income_tax regs an organization is not operated exclusively for one or more purposes specified in sec_501 if it is an action_organization as defined inter alia in sec_1 c - c ii or iv income_tax regs under sec_1_501_c_3_-1 income_tax regs an organization is an action_organization if a substantial part of its activities is attempting to influence legislation by propa- ganda or otherwise for this purpose an organization is to be regarded as attempting to influence legislation if the organiza- tion contacts or urges the public to contact members of a legislative body for the purpose of proposing supporting or opposing legislation or advocates the adoption or rejection of legislation id an organization will not fail to meet the operational_test merely because it advocates as an insubstantial part of its activities the adoption or rejection of legisla- tion id under sec_1_501_c_3_-1 income_tax regs an organization is an action_organization if it has the following two characteristics its main or primary objective or objectives as distinguished from its incidental or secondary objectives may be attained only by legislation or a defeat of proposed_legislation and it advocates or campaigns for the attainment of such main or primary objective or objectives as distinguished from engaging in nonpartisan analysis study or research and making the results thereof available to the public in determining whether an organization has those characteristics all the surrounding facts and circumstances including the articles and all the activities of the organization are to be considered id as pertinent here an organization generally may be exempt from tax as an organization described in sec_501 if it is organized and operated exclusively for one or more of the 7an organization for which the expenditure test election of sec_501 is in effect for a taxable_year will not be considered an action_organization under sec_1 c - c ii income_tax regs if it is not denied exemption from taxation under sec_501 by reason of sec_501 in form_1023 petitioner indicated that it did not intend to make an election under sec_501 following purposes religious charitable scientific literary educational or prevention of cruelty to children sec_1_501_c_3_-1 income_tax regs an organization is not organized or operated exclusively for one or more of the forego- ing purposes unless it serves the public rather than a private interest in other words in order to be organized and operated exclusively for one or more purposes specified in sec_501 an organization must establish that it is not orga- nized or operated for the benefit of private interests such as designated individuals the creator or the creator’s family or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 income_tax regs the term charitable in sec_501 is used in its generally accepted legal sense therefore that term is not to be construed as limited by the separate enumeration in that section of other purposes that may fall within the broad outlines of charity as developed by judicial decisions sec_1_501_c_3_-1 income_tax regs as pertinent here the term charitable in sec_501 includes advancement of education or science lessening of the burdens of government and promotion of social welfare by organizations designed to accom- plish any of the foregoing purposes or to eliminate prejudice and discrimination or to defend human and civil rights secured_by law sec_1_501_c_3_-1 income_tax regs if in carrying out its primary purpose an organization advocates social or civic changes or presents an opinion on controversial issues with the intention of molding public opinion or creating public sentiment to an acceptance of its views that fact does not preclude the organization from qualifying under sec_501 as long as it is not an action_organization as defined in sec_1_501_c_3_-1 income_tax regs sec_1_501_c_3_-1 income_tax regs the term educational in sec_501 relates to the instruction or training of the individual for the purpose of improving or developing the individual’s capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 income_tax regs an organization may be educational even though it advocates a particular position or viewpoint so long as it presents sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an inde- pendent opinion or conclusion id however an organization is not educational if its principal function is the mere presenta- tion of unsupported opinion id an organization may meet the requirements of sec_501 only if it serves the public rather than a private interest sec_1_501_c_3_-1 income_tax regs there- fore a scientific_organization must be organized and operated in the public interest in order to qualify as an organization organized and operated exclusively for scientific purposes within the meaning of sec_501 id consequently the term scientific in sec_501 includes the carrying on of scientific research in the public interest id research when taken alone is a word with various meanings it is not synony- mous with scientific and the nature of particular research depends on the purpose which it serves id in order for research to be scientific within the meaning of sec_501 it must be carried on in furtherance of a scientific purpose id the determination of whether research is scien- tific does not depend on whether the research is classified as fundamental or basic as contrasted with applied or practi- cal id as pertinent here scientific research will be regarded as carried on in the public interest if the results of the research are made available to the public on a nondiscriminatory basis or the research is directed toward benefiting the public sec_1_501_c_3_-1 c income_tax regs examples of scientific research that will be considered as directed toward benefiting the public and that therefore will be considered as carried on in the public interest are scientific research carried on for the purpose of obtaining scientific information which is published in a treatise thesis trade publication or in any other form that is available to the interested public sec_1_501_c_3_-1 income_tax regs as pertinent here an organization will not be regarded as organized and operated for the carrying on of scientific research in the public interest if the organization will perform research only for persons that are directly or indirectly its creators and that are not described in sec_501 sec_1 c - d iv a income_tax regs the presence of a single substantial purpose that is not described in sec_501 precludes exemption from tax under sec_501 regardless of the number or the importance of the purposes that are present and that are described in sec_501 326_us_279 79_tc_793 the determination of an organization’s purposes and the purposes the organization’s activities support are questions of fact see pulpit 70_tc_594 in reviewing the administrative record in proceedings under sec_7428 the court may draw factual inferences from the entire administrative record natl association of am churches v commissioner 82_tc_18 in order to determine whether the purposes of an organization are described in sec_501 it is necessary to examine the actual purposes that the organization’s activities are intended to accomplish and not only the nature of the activities of the organization or its statement of purpose see 950_f2d_365 7th cir affg tcmemo_1990_484 am campaign acad v commissioner 92_tc_1053 if an organization is engaged in a single activity directed at achieving various purposes some of which are described in sec_501 and some of which are not described in that section the organization will fail the operational_test where the purpose not described in that section is more than insubstan- tial 113_tc_47 affd 242_f3d_904 9th cir in determining whether an organization complies with the operational_test of sec_501 it is necessary to look beyond the organization’s articles in order to ascertain ‘the actual objects motivating the organization and the subsequent conduct of the organization ’ 585_f2d_1219 4th cir quoting 144_fsupp_74 d n j see also 71_tc_661 we shall now determine whether petitioner was organized and will be operated exclusively for one or more purposes specified in sec_501 petitioner’s articles state that it was organized for the purpose of working for law change to protect the rights of sexual active consenting kids and adults both federal and state laws exist for the purpose of prohibiting the sexual exploitation and other abuse of children see eg u s c a secs 2251-2260a west supp iowa code ann ch 229a west supp the above-quoted purpose of petitioner in its articles of incorporation would as those articles acknowledge require activities by petitioner to effect changes in existing federal and state laws on the record before us we find that petitioner does not satisfy the organizational_test of sec_501 and the regulations thereunder petitioner’s proposed activities include activities to legalize sex between adults and children change child pornography laws observe sexual behavior between adults and underagers and promote the artistic use of human nudity young and old on the record before us we find that peti- tioner proposes to operate in a manner that promotes activities which are prohibited by federal and state laws violate public 8on the record before us we also find that petitioner has failed to carry its burden of establishing that it is not an action_organization as defined in sec_1_501_c_3_-1 or iv income_tax regs policy as reflected in those laws and tend to promote illegal activities on that record we find that petitioner does not satisfy the operational_test of sec_501 and the regula- tions thereunder the activities in which petitioner proposes to engage seek to decriminalize the type of behavior for which mr risdal petitioner’s founder sole director sole officer and executive director was convicted and incarcerated and which formed the basis for his having been adjudicated a sexually violent predator subject_to civil commitment under iowa code ann ch 229a west dollar_figure on the record before us we find that petitioner has failed to show that those activities will not provide mr risdal with a platform from which he will seek to legitimize the illegal behaviors in which he has engaged for which he was convicted and which formed the basis on which he is civilly committed under the laws of the state of iowa on that record we find that petitioner has failed to carry its burden of establishing that its proposed activities will not further the private interests of 9see supra note 10petitioner described its activities in form_1023 to in- clude scientific studies and research into the pros and cons of decriminalizing natural consensual sex between adults and underagers and decriminalizing what is defined as child pornography on the record before us we find that petitioner has failed to carry its burden of showing that the scientific studies and research in which petitioner proposes to engage are purposes specified in sec_501 and the regulations thereun- der mr risdal in violation of sec_501 and the regulations thereunder based upon our examination of the entire record before us we find that petitioner has failed to carry its burden of estab- lishing that it was organized and will be operated exclusively for one or more purposes specified in sec_501 on that record we further find that petitioner has failed to carry its burden of establishing that respondent erred in determining that petitioner is not exempt from tax under sec_501 because it is not an organization described in sec_501 we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
